In our opinion the facts warranted the commission’s determination that respondent Alfonso Yinti had failed to establish a compelling necessity for the premises. There is no basis for a finding that the action of the commission was arbitrary or capricious and the court may not substitute its judgment for that of the commission (Matter of Kinsman v. Finkelstein, 274 App. Div. 895; Matter of Keller v. Coster, 274 App. Div. 932). Nolan, P. J., Cars-well, Adel, Sneed and Wenzel, JJ., concur. [195 Misc. 43.]